Title: To James Madison from Thomas Jefferson, 15 August 1821
From: Jefferson, Thomas
To: Madison, James


                
                    
                        Circular.
                        Dear Sir.
                        Monticello Aug 15. 21.
                    
                    In obedience to the resolution of the visitors of the university at their last session, the Proctor has been constantly employed in “ascertaining the state of accounts under contracts already made, and the expence of compleating the buildings begun and contemplated”: and we have consequently suspended, according to instructions, “the entering into any contracts for the Library until we see that it may be done without interfering with the finishing of all the pavilions, hotels and dormitories begun and to be begun.” The Proctor will require yet considerable time to compleat his settlements; insomuch that it is very doubtful whether there will be any thing ready for us to act on at our stated meeting in october, should that take place. But by deferring our meeting to the approach of that of the Genl Assembly, it is believed we shall be able to report to them that nearly the whole of the buildings of accomodation are finished, and the sum they will have cost; that the few remaining will be finished by the spring, and what their probable cost will be, as ascertained by experience, and further to show the balance of the funds still at our command, & how far they will be competent to the erection of the library. On this view of the unreadiness of matter for our next stated meeting, & of the prospect that a deferred one will enable us to make a clear & satisfactory report, I venture to propose the omission of our october meeting, & the special call of an occasional one on the thursday preceding the meeting of the legislature. That day is fixed on for the convenience of the gentlemen who are members of the legislature; as it brings them so far on their way to Richmond, with time to get to the 1st day of the session. Not having an opportunity of personal consultation with my colleague of the committee of advice, I pass the letters thro’ his hands. If he approves the proposition he will subjoin his approbation & forward them to their several addresses; otherwise, not. If approved, it will be proper you should subscribe the enclosed notice and return it to me to be placed among our records.
                    
                    I have just received an order of the Literary board for 29.100 D in part of the loan of 60.000 D lately authorised; and following the practise of the Legislature, I have thought it just and safest to have the deposit made by moieties in the Virginia & Farmer’s banks. I salute you with great friendship & respect.
                    
                        Th: Jeffersonapproved John H. Cocke
                    
                
                
                    [Enclosure]
                    We the subscribers visitors of the University of Virginia being of opinion that it will be to the interest of that institution to have an occasional meeting of the visitors by special call on the thursday preceding the next meeting of the General assembly do therefore appoint that day for such meeting, and request the attendance of sd visitors accordingly. Witness our hands on the several days affixed to our respective Signatures.
                    
                        Th: Jefferson Aug. 15. 21.
                        John H. Cocke Aug: 20.
                        James Madison Aug. 29.
                    
                
            